Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This Office Action is responsive to the preliminary amendment filed 10/16/2020.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/30/20 & 2/4/21 were filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Regarding claim 32, the claimed apparatus does not explicitly include any hardware embodiments. As recited in the body of the claim, the claimed system contains: “a transmitter,” “a receiver,” and “at least one processor” and “memory”. The specification does not explicitly define the claimed transmitter, receiver, processor and memory are implemented only in hardware. One of ordinary skill in the art would understand that “transmitter,” “receiver,” “memory” and “processor” could be implemented in software as par [0051] discloses that the enumeration sequence may be implemented in software or firmware and the applicant’s specification doesn’t clearly disclose that any of the claimed embodiments are drawn to physical Catalina Marketing Int'l, Inc., v. Coolsavings.com Inc., 289 F.3d 801,808 (Fed. Cir. 2002). The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.  
Claims 33-38 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim limitations “means for” invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 39 claims “means for receiving a first and second GUID” and “means for processing the first and second GUIDs”, but the claim language and applicant’s specification do not explicitly disclose structure for executing both functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections – 35 USC 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having . 

8.	Claims 25-45, are rejected under 35 USC 103(a) as being unpatentable over Kobayashi (US 2010/0272102) in view of Kim (US 2009/0182917).
	Regarding claim 25, Kobayashi teaches a storage device (par [0114], lines 8-9) comprising instructions that, when executed, cause a processor to at least:
obtain a first global unique identifier (GUID) via an auxiliary channel (par [0012-0013] & fig. 3-4, which disclose data transmitted between source and sink devices via an intermediary branch device over an AUX channel) from a topology of devices (fig. 1, which discloses a hierarchy of source, sink, and branch devices), the first GUID corresponding to a first function (par [0018] & fig. 9, ‘20b, which disclose determining an assigned address of source/sink devices communicating over the AUX channel); 
obtain a second GUID via the auxiliary channel from the topology of devices, the second GUID corresponding to a second function (par [0018] & fig. 9, ‘8b, which disclose determining an assigned address of a USB client communicating over the AUX channel); and
determine that the first function and the second function are part of a same one of the devices when the first GUID corresponding to the first function matches the second GUID corresponding to the second function (par [0016-0018] & fig. 7-9, which disclose determining that the USB is connected with the sink device over the shared AUX channel).
Kobayashi does not explicitly teach the first GUID register being one of first Display Port configuration data (DPCD) registers and the same one of the devices to include the second GUID in a container descriptor of the second function.
Kim further teaches the first GUID register being one of first Display Port configuration data (DPCD) registers (par [0035], lines 1-10 and par [0045], lines 1-10, which disclose DPCD registers implemented for defining source/sink device identification) and the same one of the devices to include the second GUID in a container descriptor of the second function (par [0045], lines 9-20, par [0056], and [0065], which disclose determining a hot-plugged-in sink device’s EDID and detecting a match of ID sink values for transactions over the same aux channel).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combining the source/sink communication link configuring system of Kim within the sink/source data synchronization embodiment of Kobayashi would provide the predictive result of improving upon the packet message availability status indication and transmission (disclosed in par [0007], lines 11-15 of Kobayashi) because incorporating the DCPD and EDID registers for responding to status inquiries (as disclosed in par [0039], lines 30-40 of Kim) provide faster and more efficient status determination as local DPCDs containing a status inquiry response are automatically set to provide the responses over one or more of the AUX channels in each instance that a status inquiry is received.
Regarding claim 26, Kobayashi teaches wherein the first function is a sink function (par [0016-0017] & fig. 7-8, “sink device connected in series”).
Regarding claim 27, Kobayashi teaches wherein the second function is a universal serial bus (USB) function (par [0016-0017] & fig. 7-8, “USB...connected to a sink device”).
Regarding claim 28, Kobayashi teaches wherein the USB function corresponds to a USB hub in the same one of the devices (par [0016-0017] & fig. 7-8, “USB hub”).
Regarding claim 29, Kobayashi teaches wherein the same one of the devices is a branch device (fig. 8 & par [0017], “branch device and a sink device connected in series”).
Regarding claim 30, Kobayashi teaches wherein the same one of the devices is a sink device (fig. 8 & par [0017], “a sink device connected in series”).
Regarding claim 31, Kobayashi teaches wherein the container descriptor is in an address space of the second function (fig. 9, ‘8b, “USB addr”).
Regarding claim 32, Kobayashi teaches an apparatus comprising:
a transmitter (fig. 4, ‘405);
a receiver (fig. 4, ‘406); 
memory (par [0114], lines 8-9); and
at least one processor to execute instructions to:
obtain a first global unique identifier (GUID) via an auxiliary channel (par [0012-0013] & fig. 3-4, which disclose data transmitted between source and sink devices via an intermediary branch device over an AUX channel) from a topology of devices (fig. 1, which discloses a hierarchy of source, sink, and branch devices), the first GUID corresponding to a first function (par [0018] & fig. 9, ‘20b, which disclose determining an assigned address of source/sink devices communicating over the AUX channel); 
obtain a second GUID via the auxiliary channel from the topology of devices, the second GUID corresponding to a second function (par [0018] & fig. 9, ‘8b, which disclose determining an assigned address of a USB client communicating over the AUX channel); and
determine that the first function and the second function are part of a same one of the devices when the first GUID corresponding to the first function matches the second par [0016-0018] & fig. 7-9, which disclose determining that the USB is connected with the sink device over the shared AUX channel).
Kobayashi does not explicitly teach the same one of the devices to include the first GUID in a first GUID register; the first GUID register being one of first Display Port configuration data (DPCD) registers and the same one of the devices to include the second GUID in a container descriptor of the second function.
	Kim further teaches the same one of the devices to include the first GUID in a first GUID register (par [0035], lines 1-5); the first GUID register being one of first Display Port configuration data (DPCD) registers (par [0035], lines 1-10 and par [0045], lines 1-10, which disclose DPCD registers implemented for defining source/sink device identification) and the same one of the devices to include the second GUID in a container descriptor of the second function (par [0045], lines 9-20, par [0056], and [0065], which disclose determining a hot-plugged-in sink device’s EDID and detecting a match of ID sink values for transactions over the same aux channel).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combining the source/sink communication link configuring system of Kim within the sink/source data synchronization embodiment of Kobayashi would provide the predictive result of improving upon the packet message availability status indication and transmission (disclosed in par [0007], lines 11-15 of Kobayashi) because incorporating the DCPD and EDID registers for responding to status inquiries (as disclosed in par [0039], lines 30-40 of Kim) provide faster and more efficient status determination as local DPCDs containing a status inquiry 

Regarding claim 33, Kobayashi teaches wherein the first function is a sink function (par [0016-0017] & fig. 7-8, “sink device connected in series”).
Regarding claim 34, Kobayashi teaches wherein the second function is a universal serial bus (USB) function (par [0016-0017] & fig. 7-8, “USB...connected to a sink device”).
Regarding claim 35, Kobayashi teaches wherein the USB function corresponds to a USB hub in the same one of the devices (par [0016-0017] & fig. 7-8, “USB hub”).
Regarding claim 36, Kobayashi teaches wherein the same one of the devices is a branch device (fig. 8 & par [0017], “branch device and a sink device connected in series”).
Regarding claim 37, Kobayashi teaches wherein the same one of the devices is a sink device (fig. 8 & par [0017], “a sink device connected in series”).
Regarding claim 38, Kobayashi teaches wherein the container descriptor is in an address space of the second function (fig. 9, ‘8b, “USB addr”).
Regarding claim 39, Kobayashi teaches an apparatus 
means for receiving a first global unique identifier (GUID) (par [0012-0013] & fig. 3-4, which disclose data transmitted between source and sink devices via an intermediary branch device over an AUX channel) and a second GUID (par [0018] & fig. 9, ‘8b, which disclose determining an assigned address of a USB client communicating over the AUX channel) from a topology of devices via an auxiliary channel (fig. 1, which discloses a hierarchy of source, sink, and branch devices), the first GUID corresponding to a first function (par [0018] & fig. 9, ‘20b, which disclose determining an assigned address of source/sink devices communicating over the AUX channel), and the second GUID corresponding to a second function (par [0018] & fig. 9, ‘8b, which disclose determining an assigned address of a USB client communicating over the AUX channel); and
means for processing the first and second GUIDs to determine that the first function and the second function are part of a same one of the devices based on a match between the first GUID and the second GUID (par [0016-0018] & fig. 7-9, which disclose determining that the USB is connected with the sink device over the shared AUX channel).
Kobayashi does not explicitly teach the same one of the devices to include the first GUID in a first GUID register; the first GUID register being one of first Display Port configuration data (DPCD) registers and the same one of the devices to include the second GUID in a container descriptor of the second function.
	Kim further teaches the same one of the devices to include the first GUID in a first GUID register (par [0035], lines 1-5); the first GUID register being one of first Display Port configuration data (DPCD) registers (par [0035], lines 1-10 and par [0045], lines 1-10, which disclose DPCD registers implemented for defining source/sink device identification) and the same one of the devices to include the second GUID in a container descriptor of the second function (par [0045], lines 9-20, par [0056], and [0065], which disclose determining a hot-plugged-in sink device’s EDID and detecting a match of ID sink values for transactions over the same aux channel).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combining the source/sink communication link configuring system of Kim within  Kobayashi would provide the predictive result of improving upon the packet message availability status indication and transmission (disclosed in par [0007], lines 11-15 of Kobayashi) because incorporating the DCPD and EDID registers for responding to status inquiries (as disclosed in par [0039], lines 30-40 of Kim) provide faster and more efficient status determination as local DPCDs containing a status inquiry response are automatically set to provide the responses over one or more of the AUX channels in each instance that a status inquiry is received.
Regarding claim 40, Kobayashi teaches wherein the first function is a sink function (par [0016-0017] & fig. 7-8, “sink device connected in series”).
Regarding claim 41, Kobayashi teaches wherein the second function is a universal serial bus (USB) function (par [0016-0017] & fig. 7-8, “USB...connected to a sink device”).
Regarding claim 42, Kobayashi teaches wherein the USB function corresponds to a USB hub in the same one of the devices (par [0016-0017] & fig. 7-8, “USB hub”).
Regarding claim 43, Kobayashi teaches wherein the same one of the devices is a branch device (fig. 8 & par [0017], “branch device and a sink device connected in series”).
Regarding claim 44, Kobayashi teaches wherein the same one of the devices is a sink device (fig. 8 & par [0017], “a sink device connected in series”).
Regarding claim 45, Kobayashi teaches wherein the container descriptor is in an address space of the second function (fig. 9, ‘8b, “USB addr”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210223